In a proceeding to review a determination of the State Liquor Authority which denied appellants’ application for permission to remove a retail liquor package store from one location to another, the appeal is from an order dismissing the proceeding. The Authority found that the proposed location is within an area sufficiently serviced by existing liquor stores and that the proposed location is so close to shopping centers that a liquor store thereon would adversely affect the public convenience and advantage by withdrawing business from liquor stores in neighborhood communities, contrary to section 101-c of the Alcoholic Beverage Control Law. Order unanimously affirmed, with costs. No opinion. Present —Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.